UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2004


CHRISTOPHER TYLER LONG; CHRISTOPHER EMMETT LONG; EDY LONG,

                Plaintiffs - Appellants,

          v.

M&M TRANSPORTATION, LLC; MILLER & SONS AUTO AND TRUCK
REPAIR, INC.; KEVIN E. MILLER; KENNETH ANDREW MILLER, JR.;
PEGGY MILLER,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:13-cv-00065-GMG-RWT)


Submitted:   April 30, 2015                   Decided:   May 22, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher James Regan, J. Zachary Zatezalo, Laura P. Pollard,
BORDAS & BORDAS, PLLC, Wheeling, West Virginia, for Appellants.
Tracey A. Rohrbaugh, Julie R. Shank, BOWLES RICE, LLP,
Martinsburg, West Virginia; Stephen M. Houghton, DICKIE, MCCAMEY
& CHILCOTE, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christopher Tyler Long, Christopher Emmett Long, and Edy

Long appeal the district court’s order denying their motion for

partial summary judgment and granting Appellees’ revised motion

for summary judgment.         We have reviewed the parties’ briefs and

the joint appendix and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.              Long v.

M&M Transp., LLC, No. 3:13-cv-00065-GMG-RWT (N.D.W. Va. Sept. 5,

2014).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     2